This case was argued on November 8, 1916. Mr. Justice Carr, then a .member of this court, sat with the court on that day. On March 1, 1917, Mr. Justice Blackmar became a member of this court in place of Mr. Justice Carr, who was temporarily relieved. The decision of this ease was made on May 4, 1917. (See 178 App. Div. 925.) Mr. Justice Carr never resumed his duties as a member of this court up to the time of his death, and consequently took no part in this decision. The motion is granted in this respect; otherwise it is denied. Present — Jenks, P. J., Thomas, Stapleton, Mills and Putnam, JJ. Order to be settled before the Presiding Justice.